DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 9-3-2020.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 14 recited “a dustproof” it is not clear what the structure of the dustproof is, is it a film, a body, shielding, cover.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong 2018/0152774 in view of Belanger 2008/0044053

Regarding claim 1, Dong teaches a loudspeaker assembly, comprising:

a magnetic shielding cover (Fig 4 front cover 5 made of a magnetically conductive material [26, 48]) arranged on a side of the sound radiation face of the loudspeaker body and defining a sound transmission hole wherein the magnetic shielding cover is a ferromagnetic cover (Fig 4 shows front cover 5 with sound hole and front cover 5 is made of iron, nickel which is ferromagnetic, [48]);
the magnetic shielding cover is configured to prevent at least partial magnetic flux on the side of the sound radiation face of the loudspeaker body from passing through the magnetic shielding cover
 (front cover 5 serve as shield 2 for preventing the magnetic flux of the magnetic field generated by the magnetic circuit system from leaking from a top surface of the speaker housing 1, [48]), and
 configured to conduct the at least partial magnetic flux back to an inertial magnetic field of the loudspeaker body (Figs 5-6 the shield 2 surrounding the magnetic circuit system conducts the magnetic flux, so that a magnetic shielding effect may be produced on the side surface of the speaker structure, the magnetic field is effectively enclosed in the speaker housing 1, [47]).
Dong teaches in Fig 4 the front cover 5 is magnetic shielding with the sound transmission hole, and a periphery of the front cover is away from the sound transmission hole.
Dong does not teach magnetic induction of a portion of the magnetic shielding cover away from a periphery of the sound transmission hole is greater than magnetic induction of a portion of the magnetic shielding cover close to the periphery of the sound transmission hole. 
Belanger teaches a speaker grill assembly 102 includes a grill 106/sound transmission holes, a flange 108, and magnets 112 which are located away from a periphery of the sound transmission hole.
Belanger teaches the magnets permits a stable attachment between the grill assembly 102 and the speaker body 104 [28].  It would have been obvious to one of 
The resulting device comprises a magnetic shielding cover with a portion (the magnets taught by Belanger) located away from a periphery of the sound transmission hole.  
Since the magnets portion is used for physically attachment, it must comprises a stronger magnet strength than the magnetic shielding cover which is not use for attaching. Therefore, a magnetic induction/strength of a portion of the magnetic shielding cover away from a periphery of the sound transmission hole is greater than magnetic induction/strength of a portion of the magnetic shielding cover close to the periphery of the sound transmission hole. 
Regarding claim 7, Dong teaches the loudspeaker assembly according to claim 1, further comprising: a back shell (Fig 4 basin frame 43, [47]) and a support (center washer 42, [47]), wherein
the back shell (Fig 4 basin frame 43) is arranged at a side of the loudspeaker body (Fig 4 speaker housing 1 includes diaphragm 31, voice coil 321, magnet 41, [47]) opposite to the sound radiation face/diaphragm 31;
the support (Fig 4 washer 42) is configured to fix the loudspeaker body (Fig 4 speaker housing 1 includes diaphragm 31, voice coil 321, magnet 41, [47]) on the back shell (basin frame 43);
the back shell (basin frame 43), the support (center washer 42, [47]), the loudspeaker body (Fig 4 speaker housing 1 includes diaphragm 31, voice coil 321, magnet 41, [47]), and the magnetic shielding cover (front cover 5) are adhered to each other (Figs 5-6 shows the speaker body 1, magnetic shielding cover 5 are fixedly connected to the back shell/basin frame).
Regarding claim 9, Dong teaches the loudspeaker assembly according to claim I, wherein the magnetic shielding cover is magnetic conductive (front cover 5, made of a magnetically conductive material, [26, 48]), and 
or a cold rolled grain-orientated silicon steel cover (Paragraph 48  teaches front cover 5 made of magnetically conductive material such as SPCC steel, iron).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dong 2018/0152774 in view of Belanger 2008/0044053 further in view of Fukazawa 2009/0291718

Regarding claim 5, the combination of Dong and Belanger does not disclose the loudspeaker assembly according to claim 1, further comprising: a shell, configured to cover the loudspeaker body and the magnetic shielding cover, wherein the magnetic shielding cover is disposed between the loudspeaker body and the shell, or embedded into the shell. 
However, Dong teaches a speaker structure for mobile electronic such as mobile phone.
Fukazawa teaches in Fig 3 a mobile phone comprises a speaker 5 disposed inside a front side housing component/front shell and a rear side case 21, [44].   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put the devices of Dong and Belanger into Fukazawa’s mobile phone for the purpose of produce sound.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dong 2018/0152774 in view of Belanger 2008/0044053 further in view of Pedersen 7,068,979

Regarding claim 6, Dong as modified by Belanger teaches the loudspeaker assembly according to claim 1, wherein the sound transmission hole is circular (Belanger teaches in paragraph 24 the grill 106 is perforated, the grill 106 with sound hole has a round shape, it may be in any other geometry shape appropriate for the purpose of use).
Dong as modified by Belanger does not teach a diameter of the sound transmission hole is 0.8mm to 1.2mm.
Pedersen teaches a diameter of the sound transmission hole (Fig 3 transmission hole 38 is 1.0 to 1.5 mm, Col 4 lines 55-59).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Dong’s .

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dong 2018/0152774 in view of Belanger 2008/0044053 further in view of Mori Toru JP2000138995A

Regarding claim 8, Dong as modified by Belanger does not teach 
the loudspeaker assembly according to claim 1, wherein a thickness of the magnetic shielding cover is 0.3mm to 0.5mm.
Mori Toru teaches a thickness of the magnetic shielding cover is 0.3mm to 0.5mm (Paragraph 31 teaches the magnetic shield cover has a thickness of 1mm or less).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Dong’s invention as modified by Belanger above and further modify by using the teaching of Mori Toru for preventing magnetic leakage.

10.	Claims 10, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong 2018/0152774 in view of Belanger 2008/0044053 further in view of Fukazawa 2009/0291718

Regarding claim 10, Dong teaches a sound generating apparatus, comprising:
a chamber (the basin frame 43 is fixedly connected to the bottom speaker housing 1 to define a chamber for carry diaphragm 31, voice coil 321, magnet 41);
a support (Fig 4 a center wafer 42, [47]) received in the chamber (speaker housing 1 and basin frame form a chamber);
a loudspeaker body (diaphragm 31/voice coil 321/magnet 41), received in the chamber (speaker housing 1 and basin frame 43 form a chamber) and disposed near the support (center wafer 42, [47]), 
wherein the loudspeaker has a sound radiation face (diaphragm 31) for transmitting sound radiation to an outside of the sound generating apparatus, 


Dong teaches in Fig 4 the front cover 5 is magnetic shielding with the sound transmission hole, and a periphery of the front cover is away from the sound transmission hole.
Dong does not teach magnetic induction of a portion of the magnetic shielding cover away from a periphery of the sound transmission hole is greater than magnetic induction of a portion of the magnetic shielding cover close to the periphery of the sound transmission hole. 
Belanger teaches a speaker grill assembly 102 includes a grill 106/sound transmission holes, a flange 108, and magnets 112 which are located away from a periphery of the sound transmission hole.
Belanger teaches the magnets permits a stable attachment between the grill assembly 102 and the speaker body 104 [28].  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to locate magnets away from a periphery of the sound transmission hole of Dong’s magnetic shielding cover for the purpose of providing a stable attachment between magnetic shielding cover 5 and speaker housing 1.
The resulting devices comprises a magnetic shielding cover with a portion (the magnets taught by Belanger) located away from a periphery of the sound transmission hole.  
Since the magnets portion is used for physically attachment, it must comprises a stronger magnet strength than the magnetic shielding cover which is not use for attaching. Therefore, a magnetic induction/strength of a portion of the magnetic shielding cover away from a periphery of the sound transmission hole is greater than magnetic induction/strength of a portion of the magnetic shielding cover close to the periphery of the sound transmission hole. 

Dong teaches a speaker structure for mobile electronic such as mobile phone (para. 3).

The combination of Dong and Belanger does not disclose a front shell and a back shell engaged to form the chamber, the loudspeaker body disposed between the support and the back shell, where the sound radiation face faces the front shell, a magnetic shielding cover magnetically conductive received in the chamber and disposed between the support and the front shell.
Fukazawa teaches in Fig 3 a mobile phone comprises a speaker 5 disposed inside a front side housing component/front shell and a rear side case/back shell 21, [44].   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put the devices of Dong and Belanger into Fukazawa’s mobile phone with the front and rear shells for the purpose of produce sound.
When combined, the resulting device comprises a front and back shell as taught by Fukazawa and the speaker module of Dong and Belanger is within the chamber formed by the front and back shells.  As such: a front shell and a back shell engaged to form the chamber, the loudspeaker body disposed between the support and the back shell, where the sound radiation face faces the front shell, a magnetic shielding cover magnetically conductive received in the chamber and disposed between the support and the front shell.


Regarding claim 15, Dong teaches the sound generating apparatus according to claim 10, the back shell Fig 4 basin frame 43, [47]), the support (center washer 42, [47]), the loudspeaker body (Fig 4 speaker housing 1 includes diaphragm 31, voice coil 321, magnet 41, [47]), and the magnetic shielding cover (front cover 5) are adhered to each other (Figs 5-6 shows the speaker body 1, magnetic shielding cover 5 are fixedly connected to the back shell/basin frame).
Regarding claims 16 -17, the combination of Dong and Belanger teaches the sound generating apparatus according to claim 10, the first portion (Dong: Fig 4 front cover 5 is the first portion has a first thickness), 
Belanger: Fig 2 the speaker grill assembly 102 includes the grill 106/sound transmission hole, the flange 108 and the magnets 112 has a second thickness), the first thickness is different from the second thickness (Fig 4 of Dong shows the front cover 4 thickness is different from Belanger ‘s speaker grill assembly 102/106/108/112). 
the combination of Dong and Belanger teaches the sound generating apparatus according to claim 10, the first portion has a first magnetic permeability (Dong’s Fig 4, front cover 5 made of a magnetically conductive material [26, 48]),
the second portion has a second magnetic permeability (Belanger ‘s Fig 3 a speaker grill assembly 102 includes a grill 106/sound transmission holes, a flange 108, and magnets 112, the magnets permits a stable attachment between the grill assembly 102 and the speaker body 104 [28]) and the first magnetic permeability is different from the second magnetic permeability 
Since the magnets portion is used for physically attachment, it must comprises a stronger magnet strength than the magnetic shielding cover/first portion which is not use for attaching. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the first magnetic permeability is different from the second magnetic permeability the purpose of providing a stable attachment between magnetic shielding cover 5 and speaker housing.
Regarding claim 18, Dong teaches the sound generating apparatus according to claim 10, wherein the magnetic shielding cover (front cover 5, made of a magnetically conductive material, [26, 48]), 
a cover selected from the group consisting of a SPCC cover, a low-magnetic steel cover, a pure iron cover, a magnetic-conductive stainless steel cover, a hot-rolled silicon steel cover, and a cold rolled grain-orientated silicon steel cover (Paragraph 48  teaches front cover 5 made of magnetically conductive material such as SPCC steel, iron).
Regarding claim 19, Dong teaches an electronic device, comprising a sound generating apparatus, wherein the sound generating apparatus comprises: a chamber (the basin frame 43 is fixedly connected to the bottom of front shell/speaker housing 1 to define a chamber for carrying a diaphragm 31, a voice coil 321, a magnet 41),

a loudspeaker body (diaphragm31 /voice coil 321/magnets 41), received in the chamber (speaker housing 1 and basin frame 43 form a chamber) and disposed around the support (Fig 4 a center wafer 42, [47]) ,
wherein the loudspeaker has a sound radiation face (diaphragm 31) for transmitting sound radiation to an outside of the sound generating apparatus, and
wherein the magnetic shielding cover (Fig 4 front cover 5 made of a magnetically conductive material [26, 48]) defines a sound transmission hole (Fig 4 shows front cover 5 with transmission sound hole);
the magnetic shielding cover has a first portion close to a periphery of the sound transmission hole and a second portion away from the periphery of the sound transmission hole; the first portion has a first magnetic induction, the second portion has a second magnetic induction, the first magnetic induction is greater than the second magnetic induction.
Dong teaches in Fig 4 the front cover 5 is magnetic shielding with the sound transmission hole, and a periphery of the front cover is away from the sound transmission hole.
Dong does not teach magnetic induction of a portion of the magnetic shielding cover away from a periphery of the sound transmission hole is greater than magnetic induction of a portion of the magnetic shielding cover close to the periphery of the sound transmission hole. 
Belanger teaches a speaker grill assembly 102 includes a grill 106/sound transmission holes, a flange 108, and magnets 112 which are located away from a periphery of the sound transmission hole.
Belanger teaches the magnets permits a stable attachment between the grill assembly 102 and the speaker body 104 [28].  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to locate magnets away from a periphery of the sound transmission hole of Dong’s magnetic 
The resulting devices comprises a magnetic shielding cover with a portion (the magnets taught by Belanger) located away from a periphery of the sound transmission hole.  
Since the magnets portion is used for physically attachment, it must comprises a stronger magnet strength than the magnetic shielding cover which is not use for attaching. Therefore, a magnetic induction/strength of a portion of the magnetic shielding cover away from a periphery of the sound transmission hole is greater than magnetic induction/strength of a portion of the magnetic shielding cover close to the periphery of the sound transmission hole. 
Dong teaches a speaker structure for mobile electronic such as mobile phone (para. 3).

The combination of Dong and Belanger does not disclose a front shell and a back shell engaged to form the chamber, the loudspeaker body disposed between the support and the back shell, where the sound radiation face faces the front shell, a magnetic shielding cover magnetically conductive received in the chamber and disposed between the support and the front shell.
Fukazawa teaches in Fig 3 a mobile phone comprises a speaker 5 disposed inside a front side housing component/front shell and a rear side case/back shell 21, [44].   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put the devices of Dong and Belanger into Fukazawa’s mobile phone with the front and rear shells for the purpose of produce sound.
When combined, the resulting device comprises a front and back shell as taught by Fukazawa and the speaker module of Dong and Belanger is within the chamber formed by the front and back shells.  As such: a front shell and a back shell engaged to form the chamber, the loudspeaker body disposed between the support and the back shell, where the sound radiation face faces the front shell, a magnetic shielding cover magnetically conductive received in the chamber and disposed between the support and the front shell.

Allowable Subject Matter
11.	Claims 2-4, 11-14, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 2 object because the prior art fails to teach “wherein the magnetic shielding cover is a curved magnetic conductive plate; the magnetic shielding cover comprises a recessed portion and a flat portion, the recessed portion is recessed towards the loudspeaker body, the flat portion is protruded towards a position away from the loudspeaker body; the recessed portion is the portion of the magnetic shielding cover close to the periphery of the sound transmission hole; and the flat portion is the portion of the magnetic shielding cover away from the periphery of the sound transmission hole.”	
Claims 4 and 14 object because the prior art fails to teach a dustproof disposed between the loudspeaker body and the magnetic shielding cover.

	Claims 11 and 20 object because  the prior art fails to teach “wherein the magnetic shielding cover is curved, an edge of the magnetic shielding cover is configured to surround the first portion and the second portion and is inclined towards the loudspeaker body; the magnetic shielding cover further comprises a connection portion connected to the first portion and the second portion, such that two surfaces of the magnetic shielding cover facing the front shell and facing the loudspeaker body are uneven.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653